Citation Nr: 0834804	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  94-25 628	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar spine disability 
from August 22, 1991 to February 10, 1993.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected lumbar spine disability from February 
11, 1993 to December 3, 2000.

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected lumbar spine disability beginning 
December 4, 2000.

4.  Entitlement to an extension of a temporary total 
convalescent rating beyond November 30, 2002, under 38 C.F.R. 
§ 4.30, based on a period of convalescence following left 
knee surgery in September 2002.

5.  Entitlement to an effective date earlier than February 
15, 2005, for the initial grant of a total rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training (ACDUTRA) from January 1977 to April 1977.  He 
subsequently served on active duty from January 1980 to May 
1984.  Thereafter he was a member of the Army 
Reserve/National Guard and he served on active duty from 
September 1990 to August 1991, with service in Southwest Asia 
from November 1990 to June 1991.  In April 1997, he was 
transferred to the Retired Reserve.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that granted service 
connection for a lumbar spine disability and assigned an 
initial evaluation of 10 percent.  In February 1994, after 
the appellant perfected his appeal to the Board, the RO 
granted an increased 20 percent rating, effective from 
February 11, 1993.  However, it was presumed that he was 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claim 
was certified to the Board for appellate review.  

In a decision dated October 30, 1998, the Board denied an 
increased rating for each tier and the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In October 1999, a Joint Motion 
for Remand and to Stay Further Proceedings was submitted to 
the Court.  An Order of the Court, dated in October 1999, 
granted the Joint Motion for Remand and vacated the Board's 
decision.  The issues on appeal were remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

Thereafter, while the case was in remand status, the RO 
increased the evaluation for the appellant's lumbar spine 
disability from 20 percent to 30 percent, effective December 
4, 2000.  (A temporary total rating was assigned from May 17, 
1996, to July 31, 1996, under the provisions of 38 C.F.R. 
§ 4.30.  This period will not be addressed because a rating 
higher than 100 percent is not assignable.  Likewise, the 
temporary total rating period associated with the appellant's 
September 2002 back surgery will not be addressed in the 
discussion of entitlement to a higher rating.)

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant was separated from service in August 1991.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).

The appellant has appealed the initial 10 percent rating that 
was assigned for his lumbar spine disability and has 
continuously prosecuted his case since that time.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the effective date of the grant of service connection to 
the present, including the assignment of each 'staged rating' 
created pursuant to the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the increased rating issues 
are as set out on the title page.

The RO, in a November 2002 rating decision, assigned a 
temporary total rating for the appellant's lumbar spine 
disability under the provisions of 38 C.F.R. § 4.30 from 
September 13, 2002, to September 30, 2002.  As of November 1, 
2002, the 30 percent evaluation resumed.  In February 2003, 
the appellant submitted a written statement in which he 
disagreed with the termination of the paragraph 30 benefits 
on September 30, 2002.  In a rating decision issued in July 
2004, the RO extended the paragraph 30 benefits until 
November 30, 2002, with the 30 percent evaluation resuming on 
December 1, 2002.  At the same time, the RO issued a 
Statement of the Case (SOC) in response to the appellant's 
NOD received by the RO in February 2003.  The appellant 
thereafter perfected his appeal to the Board by way of a VA 
Form 9 received by the RO on September 28, 2004.  See 
38 C.F.R. § 20.305.  Thus, the Board has jurisdiction over 
this claim.  See 38 C.F.R. § 20.200.

The appellant was awarded a total rating based on individual 
unemployability (TDIU) in a rating decision issued by the RO 
in May 2006; the RO assigned an effective date of February 
15, 2005 for those benefits.  In August 2006, the appellant 
submitted a VA Form 21-4138 in which he stated that he wanted 
to file a Notice of Disagreement (NOD) in relation to the 
assignment of February 15, 2005 as the effective date for the 
grant of TDIU benefits.  He argued that the effective date 
ought to be the date of his September 2002 back surgery.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's NOD received by 
the RO in August 2006.  The Board must therefore remand the 
TDIU earlier effective date claim for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issue of entitlement to an effective date earlier than 
February 15, 2005, for the initial grant of a total rating 
based on individual unemployability (TDIU) is addressed in 
the REMAND portion of the decision below and it is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to October 14, 1993, the level of disability 
produced by the appellant's lumbar spine disability was 
consistent with severe intervertebral disc syndrome, but not 
pronounced intervertebral disc syndrome.

2.  As of October 14, 1993, the level of disability produced 
by the appellant's lumbar spine disability was consistent 
with pronounced intervertebral disc syndrome.

3.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine. 

4.  The appellant has not demonstrated more than moderate 
neurologic impairment in the left leg due to the lumbar spine 
disability.

5.  The appellant underwent a lumbar microdiskectomy on 
September 12, 2002.

6.  The RO granted temporary total disability benefits based 
on the need for post-surgical convalescence effective from 
September 12 through November 30, 2002.

7.  The evidence of record, taken as a whole, demonstrates 
that the appellant's lumbar spine disability necessitated a 
period of convalescence for an additional month, through 
December 2002.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, were met for the appellant's lumbar spine disability 
prior to October 14, 1993.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(1991).

2.  Beginning October 14, 1993, the criteria for an 
evaluation 60 percent, but not more, were met for the 
appellant's lumbar spine disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (1991).

3.  The criteria for an evaluation in excess of 60 percent 
for the lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

4.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the appellant's service-connected lumbar spine disability 
through December 31, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection for his lumbar spine disability.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the lumbar spine 'staged' 
increased rating claims.

Turning to the appellant's 38 C.F.R. § 4.30 claim, he has 
asked for an extension of the convalescent benefits until 
December 16, 2002.  Inasmuch as the Board is extending the 
paragraph 30 benefits through December 2002, the appellant 
will not be prejudiced by the Board's decision even if the 
duty to notify and duty to assist provisions contained in the 
law have not been completely satisfied.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent necessary for this 
claim and no further action is necessary under the mandate of 
the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in letters dated in May 2006, and August 
2007.  Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Lumbar spine increased rating claims

Review of the appellant's service medical treatment records 
reveal in-service complaints of lower back pain in 1991, and 
objective observations of tenderness to palpation over the 
lumbar area.  The appellant was diagnosed with chronic pain 
and he was treated with Motrin and limited duty.  Subsequent 
entries dated in October and November of 1991 reveal that the 
appellant had complained of pain radiating down his left 
buttocks on palpation.  A July 1991 x-ray demonstrated a 
straightening of the lumbar lordotic curve, while other 
entries revealed positive spasms and paraspinous tenderness 
over L3-S1.  The appellant was diagnosed with chronic 
mechanical lower back pain; radiculopathy was described as 
doubtful.  In January 1992, the appellant demonstrated 
positive straight leg raises at 70 degrees.

The appellant underwent a VA medical examination in May 1992; 
on physical examination, pain was noted in the lower back on 
movement.  Straight leg raises were negative only at 40 
degrees or less.  The examiner found no abnormal sensory 
loss.  The appellant exhibited 90 degrees of flexion with 
pain on that motion.  The examiner noted that radiographic 
examination of the appellant's lumbar spine revealed a 
compression fracture and disc disease.  The examiner rendered 
a diagnosis of degenerative disc disease (DDD) of the lumbar 
spine.

A VA treatment record dated in December 1992 indicates that 
the appellant had been on Flexeril and Motrin.  These 
medications are for muscle spasms and pain.

Private medical records, dated in May 1993, indicate that the 
appellant presented with complaints of pain and pain 
radiating into his lower extremities but no weakness.  The 
doctor diagnosed back strain secondary to injury and 
discogenic back pain, and prescribed moist heat, rest, 
continuing use of a back brace, Flexeril and/or the 
continuation of medication prescribed by VA treating 
physicians.  The physician opined that the veteran could 
return to work, albeit with restriction in that he appellant 
was medically cleared for light duty, but lifting over 10 
pounds and heavy straining was prohibited.

Service medical treatment records show that the appellant 
underwent a medical examination in May 1993.  He was found to 
be not qualified for retention because his low back pain 
rendered him unable to perform his duties.  A physical 
profile, dated August 1993, listed the appellant's condition 
as mechanical low back pain; he was excused from running, 
pushups, sit-ups and from performing the physical fitness 
testing.  The profile became permanent in October 1993.

Review of the VA outpatient treatment records demonstrates 
that the appellant continued to present with lower back pain 
and that he complained that his lower back prevented him from 
sleeping.  A June 1993 CT scan revealed a focal protrusion of 
the disc at L4-L5 with compression on the anterior thecal 
sac.  There was also compromise of the lateral recess on the 
left, most likely due to partial calcification of a bulging 
disc and posterior osteophytes formation at L5-S1.

The appellant underwent a VA medical examination on October 
14, 1993.  The appellant complained of pain radiating into 
his left leg down to the foot.  On physical examination, the 
appellant could only squat one-third of the way down and rise 
again; this was accomplished with pain.  There was objective 
evidence of bilateral, paravertebral muscle spasms and 
tenderness to palpation over the paravertebral region of the 
appellant's back.  The appellant exhibited 45 degrees flexion 
with complaints of pain and 35 degrees extension.  Straight-
leg raising was negative and the appellant's reflexes were 
intact in the lower extremities.  The appellant had decreased 
sensation to pin prick over the L5 dermatome distribution of 
the right foot and over the S1 dermatome distribution of the 
left foot.

Review of the appellant's VA outpatient treatment records 
reveals that the appellant exhibited pain localized across 
his low back, tenderness and a limited range of spine motion 
secondary to stiffness and discomfort in November 1995.  
Records dated in January 1996 show complaints of lumbosacral 
muscle spasms.  VA hospital records state that the appellant 
exhibited mild weakness in his left gastricus, diminished 
left ankle jerk, and positive straight leg raising at 15 
degrees prior to his May 1996 surgery - a microdiskectomy, 
left L5- S1.

The appellant underwent a VA medical examination in August 
1996; he stood with a slight degree of scoliosis with 
concavity to the right.  The appellant had a slight decrease 
in his lumbar lordotic curve.  He demonstrated 30 degree of 
forward flexion and 30 degrees of extension; his motion was 
limited due to pain.  Lateral flexion was to 35 degrees right 
and left, while rotation was to 45 degrees right and left.  
The examiner stated that the appellant continued to show 
signs of nerve root irritation with the first sacral root.  

The appellant underwent VA medical examinations in May 1997; 
he complained of recurrent low back pain that was worse with 
activity.  On physical examination, the appellant had no 
spasms.  He was tender to palpation of his lower back.  The 
appellant exhibited 45 degrees of forward flexion; 10 degrees 
of extension; 15 degrees of right and left lateral bending; 
and 10 degrees of right and left rotation.  

The report of the MRI examination of the appellant's lumbar 
spine conducted at Keesler Air Force Base in May 1998 
revealed a loss of the normal lumbar lordosis.  This finding 
was possibly due to muscle spasm.  The intervertebral disc 
spaces at L4-5 and L5-S1 were compatible with DDD.  There 
were postoperative granulation tissues abutting the left S1 
nerve root.

The appellant underwent a VA spine examination in December 
2000; he complained of recurrent episodes of pain radiating 
down to his left leg and foot.  On physical examination, 
there was generalized tenderness.  No spasms were observed.  
The appellant exhibited 55 degrees of forward flexion; 15 
degrees of extension; 30 degrees of right and left lateral 
bending; and 20 degrees of right and left rotation.  This 
motion was accomplished with pain.

The appellant underwent surgery in a VA hospital in September 
2002.  The surgery consisted of another microdiskectomy.  The 
appellant was cleared by his neurosurgeon for light work in 
mid-December 2002.  He was, however, to avoid bending, as 
well as lifting more than 20 pounds.  

The appellant underwent a VA medical examination in May 2005; 
the examiner reviewed the appellant's outpatient medical 
records.  On physical examination, the appellant did not have 
palpable spasms.  He did have left lumbar paravertebral 
tenderness to palpation.  There was no significant atrophy or 
hypertrophy.  The appellant did not have a left Achilles 
reflex.  Strength was decreased for dorsiflexion of the left 
foot.  There was some decreased sensation in the left leg.  
The appellant exhibited 65 degrees of forward flexion; 20 
degrees of extension; 10 degrees of right and left lateral 
bending; and 25 degrees of right and left rotation.  This 
motion was accomplished with pain.

The appellant most recently underwent a VA medical 
examination in September 2007; he complained of stiffness and 
pain in his lower back.  He reported daily flare-ups and that 
he used a TENS unit.  On physical examination, there was 
tenderness in the lumbar region.  Motor testing for the lower 
extremities was normal and strength was 5/5.  Sensory testing 
was normal.  Straight leg raises were negative.  The 
appellant exhibited 80 degrees of forward flexion; 20 degrees 
of extension; 25 degrees of right lateral bending; 30 degrees 
of left lateral bending; and 45 degrees of right and left 
rotation.  Radiographic examination revealed a loss of normal 
lumbar lordosis which may be related to muscle spasms.  

In August 1991, when the appellant was separated from active 
service, a 10 percent evaluation was warranted for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1991).  Under Diagnostic Code 5295, a 10 percent 
evaluation was warranted for a lumbosacral strain when there 
was characteristic pain on motion.  A 20 percent evaluation 
was warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 10 percent evaluation 
was warranted for mild intervertebral disc syndrome and a 20 
percent evaluation was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1991).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (1991).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1991).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (1991). 

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The RO initially assigned a 10 percent evaluation for the 
appellant's lumbar spine disability under Diagnostic Code 
5293.  Effective February 11, 1993, that evaluation was 
increased to 20 percent.

As previously noted, on VA spine examination in May 1992, the 
appellant's diagnosis was DDD of the lumbosacral spine.  The 
record reflects that the appellant had been prescribed muscle 
relaxants and pain medication for his back disability both in 
service and after service.  Another factor to consider is the 
degree of pain experienced by the veteran.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
appellant had described to physicians in service and after 
service his subjective complaints of chronic pain and pain on 
use.  Objective medical evidence in service and after service 
showed findings of decreased range of motion, as well as some 
tenderness and straightening of the normal lordotic curve 
which is associated with muscle spasms.  There were also 
findings indicative of radicular pathology on the left.  
These findings more closely approximate the clinical findings 
for a 40 percent evaluation under Diagnostic Code 5293 than 
the 10 or 20 percent evaluations under that same code.  Thus, 
the weight of such evidence is in approximate balance and an 
initial evaluation of 40 percent will be granted on this 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

While the appellant demonstrated symptomatology commensurate 
with a 40 percent rating for severe intervertebral disc 
syndrome under Diagnostic Code 5293, he did not demonstrate 
the pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc required for a 60 percent evaluation under that 
Diagnostic Code prior to October 14, 1993.  While there was 
some evidence of muscles spasms, tenderness and a compromised 
bulging disc, there were no findings of sensory testing 
deficits associated with the L5 dermatome or the S1 dermatome 
until the October 14, 1993 VA medical examination.  The 
appellant did not experience the pronounced symptoms such as 
sciatic neuropathy that was so disabling as to allow for only 
little intermittent relief.  In addition, no ankylosis of the 
lumbar spine has been clinically demonstrated.  Therefore 
Diagnostic Codes 5293 and 5289 are not helpful to the 
appellant's case.  The Board has also considered the degree 
of limitation of motion that the appellant had, which in this 
case was no more than moderate prior to October 1993.  Thus 
an evaluation in excess of 40 percent for the appellant's 
lumbar spine disability prior to October 14, 1993 is not 
warranted.  38 C.F.R. § 4.71a.

Beginning October 14, 1993, the clinical evidence of record 
documents the existence of moderate to severe limitation of 
motion, sensory deficits and radiculopathy in the left lower 
extremity and paravertebral muscle spasms.  VA treatment for 
continued complaints and flare-ups is shown from October 1993 
onward.  The medical records from the intervening years from 
then to the present reveal the existence of paralumbar muscle 
spasms and tenderness of the paralumbar musculature.  
Increased use was noted to cause increased pain and a 
decrease in functional capacity.  There was moderate to 
severe limitation of motion.  The appellant had to undergo 
microdiskectomy surgery on two occasions (1996 and 2002) due 
to nerve root irritation that caused left radiculopathy and 
left sciatica.  These clinical findings, in conjunction with 
the benefit of the doubt and consideration of the pain 
experienced by the appellant and increased symptoms during 
flare-ups, warrant the assignment of a 60 percent evaluation 
under the original Diagnostic Code 5293.  This is the highest 
rating available under that code.

Examining the evidence of record, including the reports of 
private medical treatment, the reports of military medical 
treatment, the reports of VA medical examinations and the 
reports of VA inpatient and outpatient treatment dated from 
1993 to 2007, and giving due consideration to the provisions 
regarding painful motion under 38 C.F.R. § 4.59, as well as 
due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the Board finds that an evaluation in excess of 60 
percent is not warranted.  In order for an evaluation in 
excess of 60 percent to be awarded, the appellant would have 
to demonstrate unfavorable ankylosis of the entire spine.  
This is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in the medical evidence of record dated between 
1991 and the present.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a maximum 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of 
sciatic nerve irritation and radicular symptoms in the left 
lower extremity, as well as radiologic findings of moderate 
to severe degenerative disc disease.  Potentially relevant 
diagnostic codes to rate the neurologic manifestations are 
located at 38 C.F.R. § 4.124a.  These codes include 
Diagnostic Code 8520 (for the sciatic nerve), Diagnostic Code 
8521 (for the external popliteal nerve/common peroneal), 
Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the each lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 10 percent rating 
for left neurological manifestations of the lumbar spine 
disability, resulting in a "raw" combined rating of 46 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
46 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation currently assigned.  Even if a moderate evaluation 
was assigned for the sciatic nerve irritation, the raw 
combined rating would be 57 percent, with a final combined 
rating of 60 percent.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment a rating in excess of the currently assigned 60 
percent evaluation for the lumbar spine disability.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 30 percent evaluation is 
warranted for forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
30 degrees of lumbar flexion; 15 degrees of extension; 10 
degrees of right and left lateral flexion; and 20 degrees of 
right and left rotation.  This motion was achieved with pain.  
The appellant also demonstrated lumbar paravertebral muscle 
spasms, tenderness to palpation of the lumbosacral area and 
radicular pathology in the left lower extremity.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was severe at 
worst.  Additionally, there was no suggestion in the record 
that his pain and the functional loss caused thereby equated 
to any disability greater than contemplated by the ratings 
discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of the currently 
assigned 60 percent evaluation for the lumbar spine 
disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any extensive hospitalization 
since 1991 for his service-connected lumbar spine disability, 
and he has not demonstrated marked interference with 
employment due to the lumbar spine disability alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected lumbar spine disability that is 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  The Board 
has applied staged ratings in this case.  In sum, the Board 
finds that under the old rating criteria pertaining to the 
lumbar spine that an increased 40 percent rating is warranted 
prior to October 14, 1993, and that a higher 60 percent 
rating is warranted effective from October 14, 1993.  The 
Board further finds that the preponderance of the evidence is 
against the claim for ratings higher than the 40 and 60 
percent assigned; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied with respect to the 
assignment of ratings higher than that assigned in this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Extension of temporary total evaluation

The appellant underwent lumbar spine surgery in September 
2002.  The evidence of record documents that the appellant 
was continuing to recover from his back surgery in early 
December.  Thereafter, the appellant's VA neurosurgeon, 
issued an Activity and/or Work Release Statement.  In that 
document, the VA neurosurgeon stated that the appellant's 
surgical care was completed and that the appellant could 
return to light work on December 16, 2002.  The VA 
neurosurgeon also noted restrictions on the appellant's 
ability to lift more than 20 pounds, as well as his ability 
to bend.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e).  Such total ratings will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

The Board finds that, resolving doubt in the veteran's favor, 
an extension of temporary total disability benefits is 
warranted.  The original award of temporary total disability 
benefits was based on the September 12, 2002 back surgery.  
After the surgery, the appellant continued to experience 
problems bending and lifting due to  his lumbar spine and he 
continued to seek treatment.  However, by December 16, 2002, 
the appellant was cleared by his VA neurosurgeon to return to 
light work.  The Board is satisfied that the medical evidence 
demonstrates a continued need for convalescence after 
November 30, 2002.  Therefore, the Board finds that the 
evidence supports extension of temporary total disability 
benefits through December 2002.  38 C.F.R. § 4.30(b)(1).  
Additional convalescence time is not warranted as the 
clinical evidence of records does not document that the 
appellant suffered from incompletely healed surgical wounds, 
an amputation, therapeutic immobilization of the any portion 
of the lumbar spine, application of a body cast, house 
confinement or prohibition of regular weightbearing.

	(CONTINUED ON NEXT PAGE)




ORDER

Prior to October 14, 1993, an evaluation of 40 percent, but 
not more, for the lumbar spine disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

As of October 14, 1993, an evaluation of 60 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Subject to the law and regulations governing payment of 
monetary benefits, extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 through 
December 31, 2002, is granted.


REMAND

The appellant submitted a timely NOD, in August 2006, in 
which he specifically referred to his disagreement with the 
RO's assignment of an initial effective date of February 15, 
2005, for the grant of TDIU benefits.  Because the RO did not 
subsequently issue an SOC addressing that earlier effective 
date issue, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

The AMC/RO should re-examine the 
appellant's claim of entitlement to an 
earlier effective date for the grant of 
TDIU benefits.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the appellant's withdrawal of the 
NOD.  If, and only if, the appellant 
files a timely substantive appeal, should 
this issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


